Citation Nr: 1620950	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The appellant served in the Army Reserves from January 1976 to July 2000 and was presumably engaged in periods of active duty for training (ACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This rating decision denied service connection for a bilateral ankle condition and a bilateral foot condition due to the absence of evidence that these conditions were incurred or permanently aggravated during ACDUTRA or inactive duty for training (INACDUTRA).  The RO noted that the appellant only had ACDUTRA service and did not qualify as a "veteran" for VA benefit purposes.

A Board hearing was scheduled for April 20, 2011, of which the appellant was sent notice.  A February 2011 Report of General Information and a March 2011 Statement in Support of Claim reflect that the appellant requested that the hearing be rescheduled to be heard in Cincinnati, Ohio.  On April 7, 2011, the appellant was notified that the Board did not conduct hearings at the VA Office in Cincinnati, Ohio, and provided a form listing her hearing options.  However, the appellant did not return the form of hearing options, request that it be rescheduled in Cleveland, or appear at the scheduled hearing.  As such, the Board determines that the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

Additionally, subsequent briefs in March 2015 and April 2016 do not refer to any request for a hearing or the failure to be provided such.  The appellant at no point in time specifically contended that she was denied a right to a hearing.  Therefore, even if her request for a hearing was not withdrawn, she failed to raise any procedural issue in a timely manner.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In April 2015, the Board remanded the issue of service connection for a bilateral foot condition and bilateral ankle condition for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the AOJ substantially complied with the Board's April 2015 remand instructions by providing the appellant with VA examinations.

The RO issued a November 2015 rating decision granting service connection for bilateral pes planus with arthritis and for left ankle tendonitis and retrocalcaneal bursitis.  As these issues have been resolved by a full grant of benefits, the Board finds that these issues are no longer part of the current appeal.


FINDING OF FACT

The evidence of record does not show that the appellant has a current right ankle disorder that was incurred in or resulted from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a May 2009 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment records have been obtained.

Also, the appellant was provided a VA examination in July 2015.  This examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the appellant's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Compensation due to a service-connected disability is paid to a veteran or, under certain circumstances, to a surviving spouse, child, or parent of a veteran.  38 C.F.R. § 3.4 (2015).

A "veteran" is defined as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

In this case, although the appellant was service-connected for bilateral pes planus with arthritis and a left ankle disability, the RO in its rating decision did not specify which periods of ACDUTRA while in the Army Reserve caused or aggravated those disabilities.  As such, it is not clear for which periods the appellant qualifies for status as a veteran for VA benefit purposes.  However, the Board finds that the appellant's claim is denied on the basis of a lack of current disability, as discussed below. 

To establish service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The appellant contends that she developed a right ankle disorder from wearing steel toe and heel military boots during drills and training while in the Army Reserve.  She reported that she only had problems when she wore combat boots, that she did not have such problems in the course of her civilian profession as a school teacher, and that she did not have any other ankle problems until she started wearing boots in the Reserve.  She also stated that she received treatment for her bilateral foot and ankle disorders from 1991 to 1996.  As such, the appellant believes service connection should be granted as there is no other cause for her right ankle disorder.  See VBMS, 3/30/09 Application for Compensation or Pension, p. 7; 11/5/09 Statement in Support of Claim (NOD); 9/27/10 VA 9.

Reserve treatment records include a January 1976 enlistment examination report reflecting that the appellant noted a right leg fracture which healed "OK" and of which she had "good use," and a normal clinical evaluation for feet and lower extremities.  See VBMS, 5/16/15 STR (143 pages), p. 139, 141.  Normal clinical evaluations of feet and lower extremities were subsequently noted in medical examination reports in March 1980, April 1984, August 1985, November 1989, September 1992, and May 1997.  See id. at 6, 32, 44, 51, 54, 59.  The appellant reported broken bones; arthritis, rheumatism, or bursitis; foot trouble; and status post right ankle trauma, but did not specifically note any current right ankle complaints.  In July 1987, the appellant complained of swollen and painful ankles and was diagnosed with bilateral ankle swelling.  An undated note reflected complaints of sore, swollen, and tender ankles.  See id. at 37, 41.

Subsequent private treatment records reflect complaints and treatment for the appellant's bilateral foot and left ankle disorders.  However, they reveal no complaints, treatment, or diagnoses specifically for the appellant's right ankle.

A July 2015 VA examination report indicated a review of the appellant's claims file and medical records, recounted the appellant's history, and recited her complaints.  The appellant reported an absence of any problems with her ankles, and the VA examiner noted that the evidence of record did not reveal any continued symptoms, complaints, or treatment for her claimed bilateral ankle disorder.  Although the VA examiner found abnormal range of motion for the right ankle, he found no pain, pain with weight bearing, localized tenderness or pain on palpation, crepitus, reduction in muscle strength, ankylosis, instability or dislocation, or arthritis.  An x-ray revealed surrounding soft tissue edema but no acute fracture or dislocation or acute osseous findings.  On objective examination, he provided two diagnoses for the left ankle, but none for the right ankle.

A November 2015 addendum to the July 2015 VA examination clarified that there was no right ankle diagnosis or pathology.

Based on a review of all of the evidence of record, both lay and medical, the Board finds that the appellant's claim for service connection of a right ankle disorder must be denied.  Although the appellant was treated for right ankle swelling, tenderness, and pain while in the Reserve, she was never diagnosed with or treated specifically for a right ankle disorder post-service.  In fact, the July 2015 VA examiner stated that there was no right ankle diagnosis or pathology.  The appellant also reported that she did not have any problems with her ankles, and that she was only treated for bilateral foot and ankle conditions from 1991 to 1996.

The Board acknowledges the appellant's contentions that she suffered from a right ankle disorder that is related to service.  However, as a lay person, she does not have the requisite medical knowledge, training, or experience to be able to provide a diagnosis of a right ankle disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Under the circumstances of this case, the determination of the nature or etiology of a right ankle disorder involves medically complex disease processes because of multiple possible etiologies, and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the appellant is not competent to provide a diagnosis for her right ankle disorder.  As there is no medical evidence of a post-service diagnosis or treatment, the Board finds that the weight of the evidence demonstrates no current diagnosis of a right ankle disorder.  As such, despite in-service treatment of right ankle swelling, tenderness, and pain, there is no current disability and, thus, no valid service-connection claim.  See Brammer, 3 Vet. App. at 225.

Accordingly, the claim for service connection for a right ankle disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


